I            547
                                                            I       ! : -,G.f.21-q
                                                              \ “,‘T,“.;.
                                                            I-----
                                                               .’        __ -.-..t
             OFFICE      OF THE   ATTORNEY G    ERAL            OF TEXAS
                                             ?I
                                     AUSTIN




                                   Oplnlon lo.       o-6921      n




             wo   are   in   ?a                             qurrt sor aa            oplnlcn
of thir   dopartmont      on                                      Ii. quota from pur
utter     of roquort     a8
                                                           iolnlty  of the
                                                        lrod thr grade of
                                                   foot   of the up   fra
                                                    feet   to   8.7 fed.           In
                                                   defr m th alBd OS
                                                   o r thof the Vyo from
                                                 to 8.7 feat,        but    upcn


                                   the locatloa  of tho rootlmi of
                                  011 •~ the railroad  location la
                                  our   bettor    rmdorrtanding        of    tho


              lIt~&MI&MM        br tho rallroadr   that tho ralm-
        lng of tho grad0 of our hl@vq      nrultod In tho ontrrp-
        ping of vator frm rtorr tldor, and im           tholr roturn
        to tho bars to rueb lxtbnt that tholr t-racks, rhloh are
        at l la        •ioai~    of 6.y hot (~MO or nil),       lm
        lnundnkd   afkr   rtomr for conrldorably longor porlodr
        than vaa tho -80 rhon tho llorrtlon      of tho hlghvq   vu
        lpproxlmatolr the IUO l tho baro of ml1 llemtlon.
     romblo    0.         C.    Orsor, psgv 2


                   911         laglnooro  ia tho Dopartaont whobavo mdo ob-
          romtlonr              and ltudlo8 of thlr rltuatloa an la agroo-
          mat tbat,
                               ll.       The arm of the opoalagr bola tho bare
               of nil                  llomtlon hm k.a nduood to suoh an ox-
                   tont        that      the tnoks rlll k wdor VatoF for OaI-
               sldolrbl~                   loagor    pmlodr        tlna   ~8   the oa80 prior
                   to tho             lnauguntloa         of   tho lb o voprojootj       &rid
                                rondltlan hr dolamd, aad oaa bo
                               ‘2.         Thlr
               lxpootod             and doleT operrtloer of tho
                                         to hupor
               rrllmd    oapaalor a fto r 8to m8, aad by lOW of
               loagor lnuadatloa,    laoma   tho daugo to tholr
               oabuboat    and ballast.

                'Both rrllmeds   flrrt rou&t rodromr ln tho fom of
          lnorwrla&   oponlangs through our oabuhoat and rrlring
          tholr gndo llnor to utoh       oura.    Tboy have fInally
                                                  thol gndo llaor nlrod
          WY% 0 0 lwovor*
                     on 0 7.5   foot
                             to aaaopt  -9
                                       ba80    0 aelf.    The tttor
          rohro   la muoh 1088 lrpo~lvo      thaa  providingtho addi-
          tional   oponlngr.     &glaoon    of tho ?ubllo Rords Admln-
          lstmtlon    Uro    lgnod to pertlalpato    vlth thlr   Dopart-
          vent in pqlng      tho’aort   of rel~lng those rrllrmd    gradon.

                   ‘Under tho                hat8    a8   horoln       above outllnod,    vi11     you
          ploaro      sdtlro             w
                        9.     What tho llabllltr  of thlr Dsportaoat                              18
                   for lIdltlona1   or rggrwatod   damgo   vbloh uy                               ro-
                   suit to tho rallrordr    by roa8oa OS our ml808                               in
               grrdo j and

                          -2.   The proprlotr,   a8 roll a8 tho lop1    au-
                   thority    of this Doprrtunt    to porfom work on tho
                   mllrmd      right  of vay vhlah 18 purolr  non-hlghvq
                   in ohnotor.”

               It         18 roll           rottlod    that     tho dorlg&mtloa,loaatlon,     rrloca-
blon, ooastruotloa,                        nooastruotloa         md uiatonanoo  of hlghvayr      by
thhr8kto Hlghva D8jmrtmoat                                of tom8, m &8lalrtntl*o       8t8to    lgoncy,
ls 8 orormontaI runatloa.                                 Robblar “8 Llaortono  Countr,    2$6S;     Y.
    151 lLMn               “8.         Slaglotary,         12 8. v. (2d) 1501 brook8 “8.
b    b. V. (2d) 5341 Jlortla                         ~8. tit&o,        88 8. w. (26) 131~ B~uhknaa;8.
     to, 8g 8. Y. (2d) 2391                           Povoll    vs.:    8tato of Texan, 118 8. V. (24)
      .
                                                                                                 ;.:
                                                                                                   :3


gaorabl.            D.   C.   Orear, page 3


                 ThO CeSe Of II. K. & t. Rx, CO. VS. Rookvail                      County Lo.08
                                                 __/      .                               - -
DiSt?iot,      _.Vol.  - 297  S.  v.,    pago-          ?t   80q,eNA~nmae      Goyrtyof~    TOILS,
br Judge 0010 Qmor,              ~88 a condomnation             suit braught     br Rockvall
County     &VOO Im rovoaont            Dl8trlct       No. 3 l lIn8t tho Ilatr Railroad,
the facts        of vh s ch l ra wry volu81Inou8.                f t 18 quite     slmllar     in
prticIple        to the fectuel        rituatlon        vlth vhlcb you lr0 canfronted.
It 18 UIUlOCO88U'~ t0 St&t0 the f8atS                       Of thrt C4l80, ~81l¶COit I8
lvsilrbl0,         lxCOpt to Sex tbrt it Involved tbo 4ctuel taking of a
portion      Of tho Rellroad          COapmy’8        lmhnhent        aad roadbed by the
~~88     Dlrtrict,        and COnSO~UWlt~l            drahge8      duo to tho nSCe88ItJ          Of
~IisIng      Its roadbed to conform to the lweo                      built   by tho district,
lstiBI8tSd at $275,000,00.                The value, of that portion              of the roadbed
lctuelly talon br ths hV@e                 District         vas lDDrOX*telj          $2,OOO.OO.
m8 Supreme Court held that the letter                         lmount, that Is, compensa-
tIon for the DrODWty actually                    teken,      VKiS lll   the demeges to vhlch
Be rellwe~          coaw%ny VII entitled;              that the conroauentlal           dsmanes
due to 1%%181n~?the heluht               Of the CCW~W’S             Omba&ment vere not PC-
cowweb           outleT     under the Constltutlon.                 This Kety Flallroed        Care
Ia referred to vlth spproval                 of Chlo? Justice           Cureton,     Supreme
court of Texas,           ln C. R. I. & 0. Ry. Co. v8. Tarrant                    County Water
Control Iaproveoont            District      lo.     1, 73 S. w. (26)         55, on SUbSeqUOnt
appeal 76 9. U. (2e) 147,                certiorari         denlod by WI. 9. Supreme Court,
295 U. S. 762.            This letter       case ver al80 a condemnation                Suit by 8
Water Control          Improvement District             end quite     8Imilar     In principle
to the Ketr Case.             The Rock Island           &so Yes In the Supreme Court
the first        tIMe On CertifISd         qU88tiOllS.          In this    case,    C. R. I. & 0.
Ry.    CO.   VS.    Tarrant Uater Improvemmt District,                     referred     to  herein
81 tb8 "Rock 18-d               CaSO", me Fn vhlch case the queatlon                     ves raised
8s to meke inquiry            under vhat clrcumatances,                If eny, v0uie       the State
or politiCe1          SUbdiViSiOn      be lleblo        t0 CoPlDenSetO e p?OpOrty ovner
for consequential            1088 OcceSiOned by the exorcise                  of the police
govor, Justice           Cureton quoter        Judgs Cools~ iOr the genem%l rule
8nd principle          on the quortion         es ?ollovs~
                    .
                   . . As to           tho   grnelrl        principle   Involved,    Judge
        Coole/decleres:
               'w   l  proper exorcise                 of   the
                                                            poverr of government,
        vhich dOeD not directly                lncroech    upon the property  of
        en lndlvlduel,      or disturb              him 1n It8 DO88e88IOn or On-




            veys,       Shbuld   authbrlre    the      consimctlon      of   a brlege-
wobble      D. C.     Oreo?, pego 4


     aaross 8 navlgmblo         river,    it  18 quit0     POSSib~O tht
     811 proprletarx       lntonst      in land upon tho rlvor might
     be lnJurlou8l~      affoatod;      but suah Injury aould no
     nor8 glvo 8 valid         olblm l  g8lllSt  tho btato for dam-
     agOB, thrn could any ch8agO in tho genorrl                  bV8 of
     the State,    vhlcb,     vhllo    kooplng ln vlov tho genoml
     good, might Injurlou8lP          affect    partlaular      Intorests.
     so if b y th elr ea tlo n      o f 8 d8mln ordor to lmprovo
     n8vlgrtion    tho ovner of a flrhory            finds   it  diminished
     in value,    or l? by deopenlng tho ahannel of a rluor
     to tiprove the Mvlg4tion l spring is dertroyod,                        or
     by a change In the grade of 8 city                shoot    tho value
     of 8ejecent     lots    18 dImInIShed,      In there uld       stiller
     Ca808    the bV    8ffOrdS     110 ~d~88      for the bjU?y.         ’
     (ItalIc8    ours.)”

            JustiCO    CuretOn     In Rock IShId        C88e continuer:

             ‘It     IS true that under our conrtltutional              pro-
     vision      (section     17 of the Bill      of Rights),      contrary     to
     Judge COO1OP’S text,            VI do pemlt      recovorler     by the
     cltlcen       for d4wger       consequent    upon changlag      street
     and hlghvey         grader.     16 Texas    Jur. p. 900,      @ 242,    p.
     902,    # 243, and cares         cited   In notes;    Cooper v. City
     of b11Et8,        83 Tax. 239,      18 3. Y. 565, 29 Am. St. Rep.
     645;    Hart Bras.       v. h1188      County (Tex.    CW. App.)        279
     3. W. 11111 Dallas            County v. Barr (Tex.       Cl..   App.)
     231 3. V. 453.           Tho rulo,     hoverer,   stated    by Judge
     Cooley,       In this    IWS~Ct,     ha8 not beon 8brogated          88 to
     r8Ilroad        corporations.       Houston & T. C. R. Co. v. Dal-
     laa,    g8 Tex. 396,        84 S. U. 648,      70 L. R. A. 850;       Oult,
     C. & 3. F. Rx. Co. v. #lla~              County,    90 Tex. 355,      38
     3. u. 747.

           ‘In the case of Chlc8go,  H. & St. P.                 Ry. Co. v.
     Rinneapollr  just cited,  the Supreme Court                 of M.nne-
     8Ote StAtOel

            “‘The rallvay    company con8truotod    and placed      its
     r6I18    on 8 16-foot   embmkment along 8 strip       of land
     600 feet vldo meparatlng       tvo navlgsblo   tiker,    confln-
     Ing a natulrl     vater  course betveen    the laker in 8 pipe
     through such emlbantient .      The company, by such con-
     struction,    did not acquire     such 8 propert     right   in
     malnt8lnlng    It8 tnrcks on the embankment I hat it 18
$~o#blr      D.     C. Oreer,   Rage 5




                              _ for the aost. __of a nocfrrary
      l
      _.-ntltlod . to oapenratlon
                           . .  .
     D?lagO to amry 168 CI\CKS     over a PUDllO v8y moreart-
     or duly e8tablI8hod 4cro88 its right Of var.       The pub-
      110   right to lar out ruoh WJ,         though l88ortod     rub-
     roquont in time to the construction            of tho rtxd, 18
     80 Se? tho prior     8nd ruperlor      right   that tho company
     IS required    to make such x’eaSOnabl0 rerdjurtmont           of
     it8 track8 l 8 18 nOCO888~         t0 PO-it     Of the Safe and
     convenient    u8e of the public       var.    The requlromont     of
     ruch re8dJurtment       18 not a taking or Injuring         of prop-   .
     ertr, but rests on the exercise            of tho rerorved or
     pollco  pover o? the state.         Ths proposed     v&y 18 made
     up of 8 wter     vay 8nd valks      on each ride.       The vater
     vay tllkb8 the place      of the existing      rutural   vater
     course,   and bQcwO8,      like   the laker    It connects,    pub-
     lic navlg8ble    vster.      A bridge    to carry the rallvay
     track8   over this vay 18 a necerrary          Inaldent   of its
     use by the public,       end 18 required      br public   conven-
     ience and velfare.       l l l


            “‘Under modern conditions       rallvay    cwpanlor     ere
     pioneers    In developlpent.     Rsllro8dr 4re constructed
     Usa~~ll~ In advance of the public         vayr and lmprove-
     mentr Prado nece8rar~      by 8Ub88qUent 8ettlements.          The
     railroad    1s thus first    constructed     making provision
     for exirtlng      land 8nd vator vayr,     but vlthout     refer-
     ence to rubsequont       Improvements.      8y such construction
     natural    conditions   are changed.      solid   embsnkmentr may
     be erected    across   lov lands,    or deep    cuts made through




                        FS.)    236, Ann,
      ours. )
                                                                                            r-     -,
                                                                                            * ? ,: .‘.r




gonolabls       D.    C.   Oreor,      page      6



                ‘ThiS      C&SO     V&S   b?fhWOd          br the Supnre     Court   of
       tho Ualtod Stator.                 Id.,       232   u. 9. 430, 34   s. ct.    400,
       58 L. Kd. 671.

                'In lllanorota            tho nservod right       of tho state to
       rvquln         tho oonrtructlon             than   in lrruo by tho company
       bt its        ovn oxpearo v&s             read into the ohartor   and fran-
       ah180 of tho acmuanY by Vl?tUO of the Dolice Dover un-
       do? the CQoIIIOnlb”.  5% instant    -80 18 much    t
       for hero vo havo a 8tat:te vhlch    definer tho d:tziy’
       maker tho obligation of restoration    a pert of tho ap-
       pelhnt~r      franchlro,      not only as a corporation,           but of
       Its right     to tcro88 I or build         taloagt    or ‘upon’ tho
       rtreamr involved         at all.      Other rtetes     operrrting   onlJ
       under the common lav as to the Dolloe                 Dover announce
       the seme rule.         Illln     I  1          f there Stat08          I
       tho case of C          B. k : ‘R ‘C~v”          111tiOIS     2OO’U       ;.
       561, 26 9. Ct:‘341,          345,   io L: xi.    597,   4 &.      Ca;.
       1175,    the Supreme Court of the United States,                In an
       OpiniOn     bf A88Oci4tO      JU8tiCO    &Pun,      rtsted   tho iSSUe
       48   fO11OVS   :

               “‘The contention     of tho rallvay     coolpan    is   that,
       88   Its present    bridge   var lav?ully    constructed,       under
       it8 general     corporate    pover to build,     construct,       oper-
       ate,    end maInta5.n a railroad      In the county and township
       aiorerald, and as the depth 8nd vldtb of the channel
       under It vere su??Iclent,         at the time,     to carry off
       the water of tho       cnok   as lt then iloved,      me nov
       f1OVS,--the     foundation    of the bridge     cannot be removed
       and Its use of the bridge         disturbed   unless    co8IpensatIon
       be firat     made or secured     to it in such amount 48 vi11
       be rufflclont      to moot the expnae       of removing       the tlm-
       ber8 end stones from the oreek and of constructing                  a
       nev bridge     of Such loagth     and vlth ruch opening under
       It 8.1 the plan OS tho commissioners          requires.        ThS   CW-
       pany lnrlst8 that to require          It to meet these       sxpenses
       out of its     ovn funds vi11 be, vlthla        the meaning of the
       ConBtItutIon,      a teklng   of Its property      for public      use
       vlthout     compensation,    lne, therefore,     vlthout     due pro-
       cesa of lav,     es veil    as a denial    to it of the equal
       protsctlon     of the lavr.’

                “He then       said:

                “But.   the       rallvay   company, in effect,  if not ln
       vords,     l.n818t8        thet   tho rights vhlch it asserts   in this
aoAorablo   D.   C.   Oreer,   pago   7



     ~880 8n ruperlor and paramount to ADS that the pub-
     1iC h48 to Me the VAt8r   00~~88 ln_. quwtlon
                                                -.-.  for the
     pU~O8.  Of draining  the landn in lt8 vlolnlt~, al-
     though ruch vatrr aounr   Ye8 ln exirtanae      for the
     bMOiit  Of th0 pUbliCI 1.0118 kfOm    th0 I&VA,     CQ-
     pushyoomtructod It8 bridge.                  thi8 contention       cannot,
     hovever,     k rurt8lned,         except upon the theory that
     the lcqul8ltloA        br the rallvay          aoap8nf of a right of
     vay through the lend8 in quertlon, and the aonrtmc-
     tlon on that right          of vay of a bridge          lcro88 Rob Roy
     creek 8t the polat la qumtlon,                   carriedvitb it a
     ru~render by the rt8te of it8 paver, by 8pproprlate
     ag8naler.      to provide      for 8uah U8e of that natural
     vater    CourIe a8 might rubrequent1y becaae nece888rJ
     or proper      ror the public        ll-it8-8t8.       If the 8tate
     could part vlth        ruch pov8r,        held in trmrt for the
       ubllq--vhlch       18 b no mean8 8dmltted,--it ha8 not
     %on* 80 in 8ny 8ta t ute, llth8r b y lXpZ'A88 VOrd8 or
     by necerrary       iopllcatloa.          when the rallvay       company
     laid    the toundatlonr        of it8 bridge        la Rob Roy cre8k,
     it did 80 rubjeat         to the right8          of the public     in the
     u8e of that vater coume, and 8180 rubject to the pos-
     rlbillty     that nev clrcrpa8tAncer             and futurcr public     nec-
     erritler     might,    in th8 judgment Of the 8t8te,               rea8on-
     ably require       8 Mterla1       change in the method8 US8d ln
     croarlng     th8 creek      vlth   cam.        It may bo--and      ve take
     it to be true--that           the op8nlng und8r the bridge             a8
     orlglaally      conrtntcted       ~88 rufflclcnt         to pa88 all    the
     v8ter thrn or nov flovlng              through the creek.          Rut the
     duty of      the company, irpll8d            la lAV, v88 to maintain
     8n opening under the bridge that vould be 8dequate and
     effectual      for ruch An lncma88             in the vo1Uve Of vater
     a8 might re8ult        fra lavtul,          rea8Onab1e     r8gu1atlonr
     srtAb1lrhed       by approprlatr         publla    authority    from time
     to time for the drrinage            of land8 on either          ride of
     the crrek.       Angell,     Hater Courrer (6th Rd.) 8 465b,
     p. 640. l ’ l
           "@'The   great might     of authority    18, that   vhero
     then    18 a natural    vatrr  vay, or vhere a highway al-
     ready 8Xi8t8 and 18 CrO88ed by A mllroad           capAny     UXI-
     d8r it8 general llcenr8       to build a railroad,      and vith-
     out any rpecltlc      gramt by th8 leglrlatlve     authority     to
     obrtruct   the hlghvay or wter vay, the railroad           aau-
     p8ny 18 bound to make and keep it8 cro88iag, at it8
     oVn 8Xp8n8e, in 8uch c o nditio n l # 8hA11 a8et all the
     rea8onAble    rsqulreaent8    of the public   a8 thr changed
                                                                                .-
                                                                               ..!,:.   t




gmorable   D.   C.   Oreer, page 8


     condition8      ti   inCre88ed um     may demand.’     l   l   l


            “‘I?   the injury    aaplalned    of 18 on1    incidental
     to the legltlmate      lxerclre     o? governmenta 1 poven for
     the public     good,  then there 18 no t8kln@ of property
     for the public uee, and a right to capexwatlon,               oa
     account     of such injury,    doe8 not ltt8ah under the Con-
     8titUtiOIb.     Suoh 18 the pnrent       ca8e.  l l l

             “Without    furthsr dl8oiU8lOn, ve hold it to be
     theyduty     of th8 rAilV4~ C0Omny, At it.8 OVn8xpn88,
     to remove frcm the creek the merent                bridge,
                                                             -    culvert.
                   nd #toner    plaa,d    thire    br it    and aleo     uni
     f%efl*abandon:         rv8yrenders         it8 rl&t     T,O &
     creek at or in       h            t7 Of th8 PX’e8ent CrO88lngl
     to erect     At it8 ovn lx(p8nle And ABlntAlLI a n8v bridge
     for cro8aLng that vill~conrom              to the r8gulstlonr       ei-
     tabllclhed    by the drainage       commlsaloners,      under the au-
     thority    o? the state1      and much a nqulrement          l? en-
     forced vi11 not amount to a taking o? private                  prop-
     erty for public      we vlthln       the meaning of the Conrtl-
     tutlon,    nor to a den141 of the equal protection               o? the
     lavr , ’ (Itallc8      ourr.)"
           .(12    It 18    uite e18mentary   that,    although    the
     Conrtltut 1 on provl 8 86 for compenratlon     ior property
     damaged or d8mtroyed,      lt doer not require      ccapenaa-
     tiOn to be paid in All CA888 iOr COa8OqUentlA1 1088
     ocCa8iOned bv th8 8X8rCl8e      of the oo1lcS     Dover.     16
     6x. Jur. pp. 870, 871, #a 221, 2251 Ho~8i0n              & T. C.
     R. co. v. Dallar,    g8 Tax. 396, 04 9. W. 648, 70 L. R.
     A. 8501 OulS, c. b s. P. Ry. co. v. Hilam County,             go
     Tex. 355, 38 S. Y. 7471 Cooley’m       Conrt.   Llm. (8th Ed.),
     vol.  2, p. 1149.’
            "( 16) The AuthOrltie8   8180 8ppear;;i~~nnt~orm
     In holding   that conrequ8ntlal    damager
     navigation   laprovementa   murt be born8 by the party
     affected    and not by the goveroaent.     )l1118V. u. 5.
     (D. C .) 56 F. 738, 12 L. R. A. 673: Union Bridge       Co.
     v. u. s.,   204 il.9. 364, 399, 27 9. Ct. 367, 51 L. Ed.
     523; Honang8h8ti Brld e Co, v. U. S.,      216 U. S. 177,
     193, 30 5. Ct. 356, 5f L. Bd. 435; ~7 R. C. L. p. 1331,
     8 2 gj 45 Corpus JurlB,     p. 424, @# 23, 24, 25; p. 492,
     0 1 f 3; 20 Corpu8 Jurl8,   p. 681, # 145-T
gonorable    D. C. Omer,            page 9



                 On the vhole, therefore, vo conclude that,
             ‘(17)
     vhlle                18 l’O8pOll8ibl~ in dU8ge8
              the AppOlle1,                           for 80
     much of the app8llant~8    line a8 it actually  take8, it
     18 not liable for the sort o? r8lrlzig lpp8llAnt~r rall-
     vaJ line 8ndbridge8  lbov8 the rubmlrrrgenceor flood
      liner   of Bridgeport  Lake, nor for the co8t                  of     nlocat-
      lng and nbulldlng     the mllroad   around the                 lak8     a8 ll-
      lu8tmted    on the up   (Exhibit  B).*
             By virtue of           the holding8   and    naronlng in the abov8 Rock
18land   and Katy         Care8    And thr authorltle8
                                           therein cited, ve 8118ver
your que8tlon lo. 1 In th8 negative, that lr to rar,  that th8n   18
Ao legal llablllty o? th8 State of Texar for damage8 to the Rallvay
C081paay upon       the    f8Ct8    8Ubaitt8d.

            InA8mUch 48 Ve have 8II8V8md your mmber 1 question           in
the negative,     and 8inC8 ve  are 888miIIg  that  you arked   qUe8tiOn    HO.
2 in snticipation     Of a po88ibl8  AffiImatiVe anaver t0 qUe8tiOn RO. 1.
v8 deem it unnecb88ar~ to categorloally       an8v8r thir   latter   question.

             TrU8ting        thlr    8Ati8fACtOrily      UI8Ver8 your inquiry,         ve
8m

                                                      Your8   very     truly




JWcC/JCP.~          .
                                          -’ j::5